Exhibit 10.25

 

THIRD LOAN MODIFICATION AGREEMENT

 

Recitals:

 

(1)     MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation, is called the
“Borrower”.

 

(2)     FIRST HAWAIIAN BANK, a Hawaii corporation, is called the “Lender”.

 

(3)     Lender made a revolving credit facility (the “Credit Facility”) in favor
of the Borrower up to the Revolving Loan Commitment, pursuant to the terms of a
Credit Agreement dated August 4, 2016, by and between the Borrower and the
Lender, as amended and restated by that certain Amended and Restated Credit
Agreement dated December 30, 2016 (as amended and restated, the “Amended and
Restated Credit Agreement”). Capitalized terms that are not otherwise defined
herein shall have the meanings given to them in the Amended and Restated Credit
Agreement.

 

(4)     The Credit Facility is evidenced by that certain Note dated August 4,
2016, executed by the Borrower, as Maker, and payable to the order of the
Lender, as Payee, in the principal amount of $27,000,000 (the “Note”).

 

(5)     Pursuant to that certain Loan Modification Agreement dated December 30,
2016, by and between the Lender and the Borrower, among other things, the
Revolving Loan Commitment was reduced to $10,000,000.

 

(6)     Pursuant to that certain Second Loan Modification Agreement dated March
16, 2017, by and between the Lender and the Borrower, the Revolving Loan
Commitment was increased from $10,000,000 to $15,000,000.

 

(7)     The Amended and Restated Credit Agreement provides for two (2)
consecutive options of one (1) year each to extend the Original Term of the
Credit Facility, subject to satisfaction of certain conditions.

 

(8)     The parties to this Agreement agree that as of December 20, 2019, the
outstanding principal balance due under the Note was $1,035,439.57.

 

(9)     The Borrower has requested that the Credit Facility be amended to change
the extension option from two (2) consecutive options of one (1) year each to
one (1) option of two (2) years to December 31, 2021. The Lender is willing to
accommodate the request under the terms and conditions of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Agreements:

 

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties do hereby agree as follows:

 

1.     Amended and Restated Credit Agreement. Section 1.2(e) of the Amended and
Restated Credit Agreement is hereby amended in its entirety to read as follows:

 

“Option to Extend Maturity Date.

 

(i)     Extension Option. The Borrower shall have one (1) option (the “Extension
Option”) of two (2) years to extend the Original Term of the Credit Facility,
subject to the following conditions and as more particularly described in this
Section 1.2(e):

 

(A)     No Default or Event of Default shall have occurred and be continuing;

 

(B)     The Borrower shall have complied with all Debt Yield requirements set
forth in Section 4.15(d)

 

(C)     The Borrower shall provide the Lender with at least forty-five (45)
days’ written notice of its intent to exercise the Extension Option; and

 

(D)     Upon exercise of the Extension Option, the Borrower shall pay an
extension fee in the amount of one-fourth percentage points (.25%) of the
Revolving Loan Commitment for the applicable Extension Option.

 

(ii)     Extension Option Terms and Conditions. The Extension Option, if duly
exercised and if all conditions thereof are duly satisfied, shall extend the
Maturity Date by two (2) years from December 31, 2019 (the “Extension Date”) to
December 31, 2021 (said period being referred to herein as the “Extension
Period”). In addition to the terms and conditions set forth in Section 1.2(e)(i)
above, the Extension Option shall be subject to the following additional terms
and conditions:

 

(A)     Prior to the Extension Date, the Lender shall have received an updated
appraisal, dated no earlier than sixty (60) days prior to the Extension Date,
showing the value of the Primary Mortgaged Property (exclusive of any released
property and rounded upward to the nearest $1000 increment) to be no less than
the amount necessary to cause the Loan to Value Ratio with respect to the
Primary Mortgaged Property only, to be no more than sixty-five percent (65%)
(i.e., based on a Revolving Loan Commitment of $15,000,000, the required value
of the Primary Mortgaged Property would be no less than $23,077,000). If the
appraised value is less than such amount, the Borrower may exercise the
Extension Option, but the Revolving Loan Commitment shall be reduced to a level
sufficient to cause the Loan to Value Ratio for the Extension Period to be no
more than 65%, and the extension fee for the Extension Option shall be
correspondingly reduced.

 

2

--------------------------------------------------------------------------------

 

 

(B)     [RESERVED].

 

(C)     The Borrower shall have at all times prior to the Extension Date
complied with the financial covenants of the Loan, including the Debt Yield
requirements described in Section 4.15(d).”

 

 

All references in the Amended and Restated Credit Agreement to (a) the Extension
Option shall refer to the Extension Option as amended hereby, (b) the “First
Extension Date” and the “First Extension Period” are hereby amended to the
“Extension Date” and “Extension Period”, respectively, and (c) the second
Extension Option, the “Second Extension Date” and the “Second Extension Period”
are hereby deleted.

 

2.     Acknowledgment by Borrower. The Borrower hereby confirms that its
respective representations, warranties and agreements to the Lender under the
Environmental Indemnity Agreement remain in full force and effect and apply to
the Credit Facility, as amended and restated, and the Loan Documents.

 

3.     Enlargement. Any provision contained in the Loan Documents to the
contrary notwithstanding, all terms and provisions of the Loan Documents,
including the provisions for acceleration upon or after default, are hereby
enlarged and extended to include and constitute security for the observance of
the terms of this Agreement and the Amended and Restated Credit Agreement, as
further amended hereby. All references in the Loan Documents to the “Credit
Agreement” are hereby enlarged and expanded to mean the Amended and Restated
Credit Agreement, as further amended hereby.

 

4.     Modification. This Agreement is a modification only and not a novation.
In all other respects, the terms and conditions of the Amended and Restated
Credit Agreement, as hereby modified, are hereby ratified and confirmed and
shall remain in full force and effect.

 

5.     Reaffirmation. The Borrower confirms and reaffirms all of its
representations, warranties and covenants in the Loan Documents.

 

6.     No Claims. The Borrower agrees and acknowledges that there are no claims,
defenses or offsets that may be asserted by the Borrower that may reduce any
amounts outstanding under the Loan Documents arising prior to the Effective
Date. In consideration of the Lender’s agreements herein, the Borrower agrees
that any such claims, defenses and offsets are hereby released.

 

7.     Costs and Expenses. In consideration of, and as a condition to, the
agreements contained herein, the Borrower shall promptly reimburse the Lender
upon demand for all costs and expenses, including recordation fees and
reasonable attorneys’ fees, incurred by the Lender in connection with this
transaction.

 

3

--------------------------------------------------------------------------------

 

 

8.     Other Terms and Conditions.

 

(a)    This Agreement shall be effective as of December 31, 2019 (the “Effective
Date”), when the following conditions have been satisfied:

 

(i)      this Agreement has been executed and delivered to the Lender by the
Borrower; and

 

(ii)     the Borrower has provided the Lender with evidence that the Borrower
has the authority to amend the Credit Facility as provided in this Agreement,
and to perform its obligations under the Amended and Restated Credit Agreement,
as amended.

 

(b)     The rights, duties and obligations hereunder shall be binding upon, and
inure to the benefits of, the parties hereto and their respective successors and
assigns.

 

(c)     Within five (5) days of the Lender’s request, the Borrower shall execute
and deliver such further documents and do such other acts as the Lender may
reasonably deem necessary to carry out the purposes of this Agreement.

 

(d)     This Agreement may be executed in counterparts, each of which shall be
an original instrument and all of which shall together constitute one and the
same agreement.

 

[The following page is the signature page.]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Loan Modification
Agreement to be duly executed as of the Effective Date.

 

 

 

  FIRST HAWAIIAN BANK               By: /s/ JOYCE Y. SAKAI    

Joyce Y. Sakai

Senior Vice President

          Lender               MAUI LAND & PINEAPPLE COMPANY, INC.              
By: /s/ TIM T. ESAKI    

Tim T. Esaki

Chief Financial Officer

          Borrower

 

5